Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient transport apparatus comprising the particular structural configuration of and distinct operational arrangement between the base; the support frame; the lift mechanism interposed between the base and the support frame and being configured to move between a plurality of vertical configurations including an extended configuration and a retracted configuration; the user interface configured for engagement by a user to generate a corresponding user input signal; the sensor configured to generate a sensor input signal corresponding to a force acting on the base relative to the support frame; and the controller coupled to the lift mechanism, the user interface, and the sensor, the controller being configured to determine if the force acting on the base has exceeded a predetermined threshold value based on the sensor input signal and to interrupt driving of the lift mechanism between the extended configuration and the retracted configuration to stop motion of the lift mechanism in response to the sensor input signal exceeding the predetermined threshold value, as explicitly recited in independent claim 1.  With respect to the cited references, most conventional patient 

transport devices comprising a lift mechanism also typically include an associated controller which interrupts driving of the lift mechanism if an obstruction simply contacts or is in close proximity to the lift mechanism or a support frame of the patient transport device, or if any portion of the patient transport device moves past a predetermined angle or distance, as opposed to the use of a patient transport apparatus which comprises a lift mechanism and a controller which interrupts driving of the lift mechanism in response to a sensor input signal corresponding specifically to a force acting on the base relative to the support frame of the patient support apparatus, and particularly wherein the force acting on the base has exceeded a predetermined threshold value based on the sensor input signal as expressly claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673